DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4, 5, 8, 9, 11, 12, 14, 15, 17, 18, 20, and 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest an image sensor comprising a first, second, third, and fourth pixel, each of which comprises a first and second photoelectric conversion unit and first and second transfer unit, and a first control line for controlling a first transfer unit of a first pixel and a second transfer unit of a second pixel; a second control line for controlling a second transfer unit of the first pixel and a first transfer unit of the second pixel; a third control line for controlling a second transfer unit of a third pixel and a first transfer unit of a fourth pixel; a fourth control line for controlling a first transfer unit of the third pixel and a second transfer unit of the fourth pixel, in combination with the remaining limitations of the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Kusaka (JP 2012-191401) discloses the pixels of claim 1, but does not teach or suggest the control lines and pixel arrangement as required by the claims of the instant application. 
Tadmor (US 2017/0142353 A1) discloses multiple storage capacitors and transfer gates per pixel, but does not teach or suggest wherein each pixel comprises a first photoelectric 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/CHIAWEI CHEN/Primary Examiner, Art Unit 2696